In a negligence action to recover damages for personal injuries, etc., defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Putnam County, dated June 7, 1979, as denied his motion to dismiss the action pursuant to either section 253 of the Vehicle and Traffic Law or CPLR 3215 (subd [c]). Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and defendant’s motion to dismiss is granted. Plaintiffs’ failure to comply with the requirements of section 253 of the Vehicle and Traffic Law was fatally defective to their action (see Lederman v McLean Trucking Co., 41 AD2d 5; Howland v Giorgetti, 12 AD2d 953; Metcalf v Cowburn, 44 AD2d 650). Furthermore, in the absence of any acceptable excuse for the inordinate delay present, it was also an abuse of discretion to refuse to dismiss the action pursuant to CPLR 3215 (subd [c]). Gulotta, J. P., Margett, O’Connor and Weinstein, JJ., concur.